Case 7:18-mc-00268-NSR Document 20-3 Filed 11/10/20 Page 1 of 3




            EXHIBIT C
              Case 7:18-mc-00268-NSR Document 20-3 Filed 11/10/20 Page 2 of 3
                        Registration #:     PAUUUZ I 32168
                     Service Request #:     l-()8434()(}873




Wailcli Tower Bililc and Tract Society 01' Pennsylvania
Philip Brumley
l()() Walclilmvcr Drive
l’utlcrson. NY 12563-9204 United States
             Case 7:18-mc-00268-NSR Document 20-3 Filed 11/10/20 Page 3 of 3
Certiﬁcate of Registration
                       This Certiﬁcate issued under the seal 01' the C(Jpl'lnl
                       Ofﬁce in accordance with title 17, United States Code
                       attests that registration has been made for the work
                       identiﬁed below The information on this certiﬁcate has       Registration Number
                       been made at art 01 the ( 0p\ right Otliee tecortsl
                                                                                    PA 2-132-168
                       //%,Z_.
                       Acting United States lxeuister of ( oinrights and Director
                                                                                    Effective Date of Registration:
                                                                                    August 10, 2018




   Title

                         Title of W ork:     JW Broadcasting-July 2018


   Completion/Publication
                  Year of Completion:        2018
             Date of lst Publication:        July 02: 2018
            Nation of 1*t Publication:       United States


   Author

                   0       Author:           Watch Tower Bible and Tract Society of Pennsylvania
                   Author Created:           entire motion picture
                Work made for hire:          Yes
                        Citizen of:          United States
                     Domiciled in:           United States


   Copyright Claimant

               Copyright Claimant:           Watch Tower Bible and Tract Society of Pennsylvania
                                             100 Watchtower Drive, Patterson. NY. 12563-9204. United States




    Rights and Permissions

                Organization Name:          Watch Tower Bible and Tract Society of Pennsylvania
                           Address:         100 Watchtower Drive
                                            Patterson. NY 12563-9204 United States

  Certification

                                  Name:     Philip Brumley
                                   Date:    August 10, 2018




                                                                                                              Page 1 of 2
